990 F.2d 402
UNITED STATES of America, Appellee,v.Edward C. CARTER, Appellant.
No. 92-3122.
United States Court of Appeals,Eighth Circuit.
Submitted March 31, 1993.Decided April 2, 1993.

Margaret Price Zoole, Kirkwood, MO, for appellant.
Dorothy L. McMurtry, Asst. U.S. Atty., St. Louis, MO, for appellee.
Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Edward C. Carter appeals his plea of guilty to forgery of a signature on a U.S. Treasury check in violation of 18 U.S.C. § 510(a)(1).   Carter's notice of appeal was filed on September 15, 1992--more than ninety-two days after entry of judgment on June 15, 1992.   See Fed.R.Appellate P. 4(b).


2
"[T]he timely filing of a notice of appeal is both mandatory and jurisdictional."  United States v. Anna, 843 F.2d 1146, 1147 (8th Cir.1988).   We reviewed the district court file, and we found no indication that Carter attempted to establish excusable neglect within the time frame provided by Rule 4(b).   We realize that the district court wrote "leave granted" on the notice of appeal on the date it was filed.   Nonetheless, in a criminal case, "after the expiration of forty days from the entry of a final judgment there is nothing either the trial court or the court of appeals can do to extend the time for filing notice of appeal."  United States v. June, 503 F.2d 442, 443-44 (8th Cir.1974).


3
Accordingly, the appeal is dismissed for lack of jurisdiction.